EXHIBIT 10.34
AMERICAN EXPRESS
ANNUAL INCENTIVE AWARD PLAN
(As amended and restated effective January 1, 2011)
PURPOSE
     The purpose of this Annual Incentive Award Plan (the “Plan”) is to provide
added incentive for those officers and key executives of American Express
Company (the “Company”) and its subsidiaries who are in a position to make
substantial contributions to the earnings and growth of these companies and to
reward them collectively and individually for performance which contributes
significantly toward such earnings and growth. The companies participating in
the Plan (the “Participating Companies”) include the Company and such other
corporations as may be taking part in the Plan from time to time pursuant to
Article 8.
ARTICLE 1
ADMINISTRATION OF THE PLAN
     1.1 Administration. The Plan shall be administered by the Compensation and
Benefits Committee (the “Committee”) of the Board of Directors of the Company
(the “Board”) as constituted from time to time, unless and until the Board
provides otherwise.
     1.2 Authority and Delegation. The Committee shall be responsible for the
general administration of the Plan. It shall also be responsible for the
interpretation of the Plan and the determination of all questions arising
hereunder. It shall have power to establish, interpret, enforce, amend and
revoke from time to time such rules and regulations for the administration of
the Plan and the conduct of its business as it deems appropriate. The Committee
shall also have the power to delegate any of its authority under the Plan as
allowed by law. Any action taken by the Committee within the scope of its
authority shall be final and binding upon the Participating Companies, upon each
and every person who participates in the Plan and any successors in interest of
such persons, and any and all other persons claiming under or through any such
person.
     1.3 Indemnification. No member of the Committee shall be liable for
anything done or omitted to be done by him or by any other member of the
Committee in connection with the Plan, unless such act or omission constitutes
willful misconduct on his part.
ARTICLE 2
ANNUAL PERFORMANCE GOALS, PAYMENT GRID AND AWARD GUIDELINES
     2.1 Establishment. As soon as practicable at the beginning of each calendar
year, the Committee shall determine the individual, division/group, Company or
other appropriate performance goals, payment grid and award guidelines for such
calendar year. In fixing such goals, grid and guidelines, the Committee shall
receive and consider the recommendations of the Chief Executive Officer of the
Company (the “CEO”), who, in turn, shall have received and

 



--------------------------------------------------------------------------------



 



considered the respective recommendations of other appropriate officers and
executives of the Participating Companies.
     2.2 Adjustment. If the Committee finds, during the course of and with
respect to any year, that any of the performance goals, payment grid or award
guidelines determined as herein above provided would not be justified for such
year in the circumstances, it may in its sole discretion fix such performance
goals, payment grid or award guidelines for such year at such different levels
as it deems appropriate.
ARTICLE 3
PARTICIPATION IN THE PLAN
     3.1 Participation. Those eligible to participate in the Plan for any
calendar year shall include such key executives of the Participating Companies
as shall be designated by the Committee. In designating such persons the
Committee shall receive and consider the recommendations of the CEO, who, in
turn, shall have received and considered the respective recommendations of other
appropriate officers and executives of the Participating Companies. However, the
Committee shall have full authority to act in the matter and its determination
shall be in all respects final and conclusive. Further, the Committee shall have
full authority to delegate eligibility determination. Participants shall be
designated prior to the beginning of the year or as soon as practicable
thereafter, but new executives or executives whose duties and responsibilities
have been materially increased during the year may be designated participants
for such year at any time during the year. Designation as a participant shall
not of itself entitle a person to receive payment of an award under the Plan.
Participants must generally remain in continuous active employment with the
Participating Company (or an affiliate thereof), through the end of the
performance period (calendar-year end) and up until the payment date, and shall
also make progress towards the applicable award goals and shall fulfill the
conditions of Article 7.
     3.2 Special Awards. The Committee, upon recommendations as provided by
Section 4.1, may also make special awards to a limited number of participants
under the Plan. The CEO may also authorize special awards under the Plan, at any
time or times during the year, provided that any special awards authorized by
the CEO shall be reported to the Committee at its next regular meeting. These
special awards shall be made in recognition of outstanding individual
achievement.
     3.3 Committee Members Ineligible. No member of the Committee shall be
eligible to participate in or receive any awards under the Plan.
ARTICLE 4
DETERMINATION OF AWARDS
     4.1 Determination of Awards. As soon as practicable after the end of each
calendar year, the Committee shall fix the amount of each award. The Committee
shall also have the power to delegate to the CEO the authority to approve
individual awards and award changes for employees below the Senior Vice
President level (below Band 70). Notwithstanding the previous sentence, the
Committee shall continue to approve awards for Senior Vice Presidents

2



--------------------------------------------------------------------------------



 



and higher (Band 70 and above), and to approve the aggregate awards for all
participants in Bands 35 and above, subject to adjustment for delegated award
changes after each February. In determining the aggregate awards, the Committee
may approve the establishment of maximum award guidelines for employees of a
Participating Company, division, business unit or other designated group, based
upon specified company and other applicable organizational performance goals
subject to applicable past limitations. In fixing such awards the Committee
shall receive and consider the recommendations of the CEO who, in turn, shall
have received and considered the respective recommendations of other appropriate
officers and executives of the Participating Companies, as to whether and to
what extent the individual, division/group or company performance goals have
been met for such year, and as to where in the range of award guidelines each
participant’s performance falls. Individual awards shall then be calculated
based on the applicable payment grid, subject to available pool monies.
     4.2 Award Limits. Except for awards payable as a result of a Change in
Control pursuant to Section 6.1, no award to a single participant for any year
shall exceed (a) 200 percent of the Participant’s total award guideline for such
year, or (b) 200 percent of the participant’s base salary for such year.
ARTICLE 5
PAYMENT OF AWARDS
     5.1 Payment. Each award, if any, shall be paid on or after January 31st of
the calendar year immediately following the end of the performance period, as
soon as practicable after the amount of the award shall have been determined, or
at such subsequent time or times as the Committee shall determine, but in no
event later than 90 days after January 31st of the calendar year immediately
following the end of the performance period. Such payment shall be made in cash
unless the Committee, at any time or from time to time, according to rules and
regulations of general application, provides for a different method of payment,
in whole or in part, of awards, including, but not limited to, the issuance or
transfer of securities or other property, including common shares or other
securities of the Company, another corporation or of a regulated investment
company or companies, subject to restrictions and requirements to assure
compliance with the conditions set forth in Article 7 and elsewhere in the Plan
and such other restrictions and requirements as the Committee shall prescribe.
     5.2 Effect of Termination, Retirement, Disability and Death. The Committee
has the sole discretion to consider the payment, if any, of an award for a
participant in the event of the participant’s termination, retirement,
disability, death or other individual circumstances before the award payment
date; provided, however, the payment of an award by reason of the occurrence of
such an event shall still be made at the time specified in Section 5.1. The
Committee, upon recommendation provided by management, will approve to what
extent, if any, payment of an award should be made if termination occurs after
December 31, but before the actual payment date.
     5.3 Payment in the Event of Death. If any award shall become payable by
reason of or following the death of a participant or former participant, such
award shall be payable, at the time specified in Section 5.1 and in the same
manner as if such participant or former participant were alive, to such
beneficiaries of the participant or former participant as he shall have

3



--------------------------------------------------------------------------------



 



designated in the manner described herein. If such participant or former
participant shall have failed to designate any beneficiary, or if no such
beneficiary shall survive him, then such payments shall be made to his legal
representatives. With the approval of the Committee, a participant or former
participant may designate one or more beneficiaries by executing and delivering
to the Committee or its delegate written notice thereof at any time prior to his
death, and may revoke or change the beneficiaries designated therein without
their consent by written notices similarly executed and delivered to the
Committee at any time and from time to time prior to his death. No such
Participating Company is required to pay any amount to the beneficiary or legal
representatives of any former participant until such beneficiary or legal
representatives shall have furnished evidence satisfactory to it of the payment
or provision for the payment of all estate, transfer, inheritance and death
taxes, if any, which may be payable with respect thereto.
     5.4 Withholding. Any Participating Company required to make payments under
the Plan shall deduct and withhold from any such payment all amounts which its
officers believe in good faith the Participating Company is required to deduct
or withhold pursuant to the laws of any jurisdiction whatsoever or, in the event
that any such payment shall be made in securities, shall require that
arrangements satisfactory to such Participating Company shall be made for the
payment of all such amounts before such securities are delivered.
     5.5 Deferral of Awards. Upon a deferral of the payment of an award pursuant
to a deferral plan of a Participating Company, the terms of the deferral and the
payments thereunder shall be governed by the provision of such deferral plan.
The obligation of any Participating Company to make deferred payments when due
is merely contractual, and no amount credited to an account of a participant or
former participant on the books of any Participating Company shall be deemed to
be held in trust for such participant or former participant or for his
beneficiary or legal representatives. Nothing contained in the Plan shall
require any Participating Company to segregate or earmark any cash or other
property. Any securities or other property held or acquired by any such
Participating Company specifically for use under the Plan or otherwise shall,
unless and until transferred in accordance with the terms and conditions of the
Plan, be and at all times remain the property of such Participating Company,
irrespective of whether such securities or other property are entered in a
special account for the purpose of the Plan, and such securities or other
property shall at all times be and remain available for any corporate purpose.
ARTICLE 6
CHANGE IN CONTROL
     6.1 Effect of Change in Control. If within two years following the
occurrence of a Change in Control (as defined in Section 6.3), a participant
experiences a separation from service (as that term is defined for purposes of
Section 409A of the Code) that would otherwise entitle him to receive the
payment of severance benefits under the provisions of the severance plan that is
in effect and in which he participates as of the date of such Change in Control,
and the participant is at Job Band 50 or higher on the date of such separation
from service, then such participant shall, notwithstanding the provisions of
Article 5, be paid, within five days after the date of such separation from
service, a pro rata award under the Plan equal to: (a) the average award paid or
payable to such participant under the Plan (or any other award program of the
Participating Company or one of its subsidiaries at the time of such prior
payment) for the two

4



--------------------------------------------------------------------------------



 



years prior to the Change in Control (or if such participant has not received
two such awards, the most recent award paid or payable (or target amount so
payable if such participant has not previously received any such award) to such
participant under the Plan (or any other award program of the Participating
Company or one of its subsidiaries at the time of such prior payment));
multiplied by (b) the number of full or partial months that have elapsed during
the performance year under the Plan at the time of such separation from service
divided by 12; provided that in the event such separation from service occurs
after the end of the performance year, but before the payment date, then the
multiplier in clause (b) of the preceding sentence shall be one.
     6.2 Excise Tax. This Section 6.2 shall apply in the event of Change in
Control.
          (a) In the event that any payment or benefit received or to be
received by a participant hereunder in connection with a Change in Control or
such participant’s termination of employment (hereinafter referred to
collectively as the “Payments”), will be subject to the excise tax (the “Excise
Tax”) referred to in Section 4999 of the Code, then the Payments shall be
reduced to the extent necessary so that no portion of the Payments is subject to
the Excise Tax but only if (A) the net amount of all Total Payments (as
hereinafter defined), as so reduced (and after subtracting the net amount of
federal, state and local income and employment taxes on such reduced Total
Payments), is greater than or equal to (B) the net amount of such Total Payments
without any such reduction (but after subtracting the net amount of federal,
state and local income and employment taxes on such Total Payments and the
amount of Excise Tax to which a participant would be subject in respect of such
unreduced Total Payments); provided, however, that the participant may elect in
writing to have other components of his Total Payments reduced prior to any
reduction in the Payments hereunder.
          (b) For purposes of determining whether the Payments will be subject
to the Excise Tax, the amount of such Excise Tax and whether any Payments are to
be reduced hereunder: (i) all payments and benefits received or to be received
by a participant in connection with such Change in Control or such participant’s
termination of employment, whether pursuant to the terms of the Plan or any
other plan, arrangement or agreement with a Participating Company, any Person
(as such term is defined in Section 6.3(a)) whose actions result in such Change
in Control or any Person affiliated with the Participating Company or such
Person (all such payments and benefits being hereinafter referred to as the
“Total Payments”), shall be treated as “parachute payments” (within the meaning
of Section 280G(b)(2) of the Code) unless, in the opinion of the accounting firm
which was, immediately prior to the Change in Control, the Company’s independent
auditor, or if that firm refuses to serve, by another qualified firm, whether or
not serving as independent auditors, designated by the Administration Committee
(the “Auditor”), such payments or benefits (in whole or in part) do not
constitute parachute payments, including by reason of Section 280G(b)(2)(A) or
Section 280G(b)(4)(A) of the Code; (ii) no portion of the Total Payments the
receipt or enjoyment of which the participant shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (iii) all “excess
parachute payments” within the meaning of Section 280G(b)(l) of the Code shall
be treated as subject to the Excise Tax unless, in the opinion of the Auditor,
such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code) in excess of the Base Amount (within the
meaning of Section

5



--------------------------------------------------------------------------------



 



280G(b)(3) of the Code) allocable to such reasonable compensation, or are
otherwise not subject to the Excise Tax; and (iv) the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Auditor
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code and
regulations or other guidance thereunder. For purposes of determining whether
any Payments in respect of a participant shall be reduced, the participant shall
be deemed to pay federal income tax at the highest marginal rate of federal
income taxation (and state and local income taxes at the highest marginal rate
of taxation in the state and locality of such participant’s residence, net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes) in the calendar year in which the
Payments are made. The Auditor will be paid reasonable compensation by the
Company for its services.
          (c) As soon as practicable following a Change in Control, but in no
event later than 30 days thereafter, the Company shall provide to each
participant with respect to whom it is proposed that Payments be reduced, a
written statement setting forth the manner in which the Total Payments in
respect of such participant were calculated and the basis for such calculations,
including, without limitation, any opinions or other advice the Company has
received from the Auditor or other advisors or consultants (and any such
opinions or advice which are in writing shall be attached to the statement).
     6.3 Definition of Change in Control. For purposes of the Plan, “Change in
Control” means the happening of any of the following:
          (a) Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 25 percent or more
of either (i) the then-outstanding common shares of the Company (the
“Outstanding Company Common Shares”); or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that such beneficial ownership shall not constitute a Change
in Control if it occurs as a result of any of the following acquisitions of
securities: (i) any acquisition directly from the Company; (ii) any acquisition
by the Company or any corporation, partnership, trust or other entity controlled
by the Company (a “Subsidiary”); (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary; (iv) any acquisition by an underwriter temporarily holding Company
securities pursuant to an offering of such securities; (v) any acquisition by an
individual, entity or group that is permitted to, and actually does, report its
beneficial ownership on Schedule 13-G (or any successor schedule), provided
that, if any such individual, entity or group subsequently becomes required to
or does report its beneficial ownership on Schedule 13D (or any successor
schedule), then, for purposes of this subsection, such individual, entity or
group shall be deemed to have first acquired, on the first date on which such
individual, entity or group becomes required to or does so report, beneficial
ownership of all of the Outstanding Company Common Stock and Outstanding Company
Voting Securities beneficially owned by it on such date; or (vi) any acquisition
by any corporation pursuant to a reorganization, merger or consolidation if,
following such reorganization, merger or

6



--------------------------------------------------------------------------------



 



consolidation, the conditions described in clauses (i), (ii) and (iii) of
Section 6.3(c) are satisfied. Notwithstanding the foregoing, a Change in Control
shall not be deemed to occur solely because any Person (the “Subject Person”)
became the beneficial owner of 25 percent or more of the Outstanding Company
Common Shares or Outstanding Company Voting Securities as a result of the
acquisition of Outstanding Company Common Shares or Outstanding Company Voting
Securities by the Company which, by reducing the number of Outstanding Company
Common Shares or Outstanding Company Voting Securities, increases the
proportional number of shares beneficially owned by the Subject Person;
provided, that if a Change in Control would be deemed to have occurred (but for
the operation of this sentence) as a result of the acquisition of Outstanding
Company Common Shares or Outstanding Company Voting Securities by the Company,
and after such share acquisition by the Company, the Subject Person becomes the
beneficial owner of any additional Outstanding Company Common Shares or
Outstanding Company Voting Securities which increases the percentage of the
Outstanding Company Common Shares or Outstanding Company Voting Securities
beneficially owned by the Subject Person, then a Change in Control shall then be
deemed to have occurred; or
          (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation; or
          (c) The consummation of a reorganization, merger, statutory share
exchange, consolidation, or similar corporate transaction involving the Company
or any of its direct or indirect Subsidiaries (each a “Business Combination”),
in each case, unless, following such Business Combination, (i) the Outstanding
Company Common Shares and the Outstanding Company Voting Securities immediately
prior to such Business Combination, continue to represent (either by remaining
outstanding or being converted into voting securities of the resulting or
surviving entity or any parent thereof) more than 50 percent of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries); (ii) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company, a Subsidiary or such corporation resulting from such Business
Combination or any parent or subsidiary thereof, and any Person beneficially
owning, immediately prior to such Business Combination, directly or indirectly,
25 percent or more of the Outstanding Company Common Shares or Outstanding
Company Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 25 percent or more of, respectively, the then-outstanding shares of
common stock of the corporation resulting from such Business Combination (or any
parent thereof) or the combined voting power of the

7



--------------------------------------------------------------------------------



 



then-outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination (or any parent thereof) were members of the Incumbent Board
at the time of the execution of the initial agreement or action of the Board
providing for such Business Combination; or
          (d) The consummation of the sale, lease, exchange or other disposition
of all or substantially all of the assets of the Company, unless such assets
have been sold, leased, exchanged or disposed of to a corporation with respect
to which following such sale, lease, exchange or other disposition (i) more than
50 percent of, respectively, the then-outstanding shares of common stock of such
corporation and the combined voting power of the then-outstanding voting
securities of such corporation (or any parent thereof) entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Shares
and Outstanding Company Voting Securities immediately prior to such sale, lease,
exchange or other disposition in substantially the same proportions as their
ownership immediately prior to such sale, lease, exchange or other disposition
of such Outstanding Company Common Shares and Outstanding Company Voting Shares,
as the case may be; (ii) no Person (excluding the Company and any employee
benefit plan (or related trust) of the Company or a Subsidiary or of such
corporation or a subsidiary thereof and any Person beneficially owning,
immediately prior to such sale, lease, exchange or other disposition, directly
or indirectly, 25 percent or more of the Outstanding Company Common Shares or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 25 percent or more of respectively, the then-outstanding
shares of common stock of such corporation (or any parent thereof) and the
combined voting power of the then-outstanding voting securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors; and (iii) at least a majority of the members of the board of
directors of such corporation (or any parent thereof) were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale, lease, exchange or other disposition of
assets of the Company; or
          (e) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
ARTICLE 7
CONDITIONS AND FORFEITURES
     7.1 Conditions. In addition to any other condition that may be imposed by
the Committee, the payment of all awards (or any part thereof) under the Plan
shall be contingent on the following:
          (a) The participant or former participant entitled thereto shall
refrain from engaging (i) in any business or other activity which, in the
judgment of the Committee is competitive with any activity of any Participating
Company or any affiliate thereof, in which he was engaged at any time during the
last five years of his employment by a Participating Company or any affiliate
thereof; or (ii) in any business or other activity which is so competitive and
of which he shall have special knowledge as the result of having been employed
by the Participating

8



--------------------------------------------------------------------------------



 



Company or any affiliate thereof; and from counseling or otherwise assisting any
person, firm or organization that is so engaged;
          (b) The participant shall not furnish, divulge or disclose to any
unauthorized person, firm or other organization any trade secrets, information
or data with respect to any Participating Company or any affiliate thereof, or
any of their employees, that he shall have reason to believe is confidential;
          (c) The participant will make himself available for such consultation
and advice concerning matters with respect to which he was familiar while
employed by any Participating Company or affiliate as may reasonably be
requested, taking fairly into consideration his age, health, residence and
individual circumstances and the total amount of the payments that he is
receiving, and shall render such assistance and cooperation (including testimony
and depositions) in respect of matters of which he shall have knowledge, as may
reasonably be requested in any action, proceeding or other dispute, pending or
prospective, to which any Participating Company or affiliate may be a party or
in which it may have an interest. The participant or former participant shall
have no obligation to render any services after he shall have ceased to be an
employee of the Participating Companies and affiliates thereof, except as may be
required under this subparagraph, and the death of the participant or former
participant, or the failure to call upon him for the rendition of services
called for under this Section 7.1(c), shall not in any way affect the right of
the participant or former participant or his beneficiary or legal
representatives, as the case may be, to receive any unpaid portion of any
amounts payable to him; and
          (d) The participant’s employment by any Participating Company,
subsidiary or any affiliate thereof, shall not have terminated as a result of
his gross negligence, willful misconduct or poor performance and he shall not,
while employed by a Participating Company, subsidiary or affiliate, have engaged
in conduct which, had it been known at the time, would have resulted, on grounds
of gross negligence or willful misconduct, in the termination of his employment
by the Participating Company, subsidiary or affiliate by which he had been
employed.
     7.2 Forfeiture. If, in the judgment of the Committee, reasonably exercised,
a participant or former participant shall have failed at any time to comply with
any of the conditions set forth in Section 7.1, the obligation of the
Participating Company to make further payments to such participant or former
participant or his beneficiary or legal representatives shall forthwith
terminate, provided that no amount paid prior to the date of any such
determination by the Committee shall be required to be repaid.
     7.3 No Assignment. No payment of any award under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge the same shall be void. No payment of any
award shall be subject to any jurisdictional payment requirement upon death or
termination. No such payments shall be in any manner liable for or subject to
the debts, contracts, liabilities, engagements or torts of the person entitled
thereto, except as specifically provided in rules or regulations established by
the Committee under the Plan; and in the event that any participant, former
participant or beneficiary under the Plan

9



--------------------------------------------------------------------------------



 



becomes bankrupt or attempts to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge any such payment or a part thereof, then all such
payments due him shall cease and in that event, the Participating Company shall
hold and apply the same to or for his benefit or that of his spouse, children,
or other dependents, or any of them, in such manner and in such proportions as
the Committee, with the approval of the chief executive officer of such
Participating Company, may deem proper.
ARTICLE 8
PARTICIPATING COMPANIES
     8.1 Participating Companies. Any subsidiary that the Committee (based on
the recommendations of the CEO) or the Board has approved as a Participating
Company may, with such approval, become a Participating Company upon delivering
to the Committee certified copies of resolutions duly adopted by its board of
directors to the effect that it adopts the Plan and consents to have the Plan
administered by the Committee.
     8.2 Withdrawal. Any subsidiary which is a Participating Company may cease
to be a Participating Company at any time and shall cease to be one upon
delivering to the Committee certified copies of an appropriate resolution duly
adopted by its board of directors terminating its participation. If any
Participating Company hereunder ceases to be a subsidiary, such corporation may
continue to be a Participating Company hereunder only upon such terms and
conditions as the Company and such corporation shall agree upon in writing. In
no event shall the termination of a corporation’s participation in the Plan
relieve it of obligations theretofore incurred by it under the Plan, except to
the extent that the same have been assumed by another corporation pursuant to
Section 8.3.
     8.3 Successors. Any corporation which succeeds to all or any part of the
business or assets of a Participating Company may, by appropriate resolution of
its board of directors, adopt the Plan and shall thereupon succeed to such
rights and assume such obligations hereunder as such corporation, such
Participating Company and the Company shall have agreed upon in writing.
     8.4 Definition of Subsidiary. For the purposes of this Article 8, the term
“subsidiary” shall mean any corporation (other than the Company and any
non-Participating Company specifically designated by the Committee) in one or
more unbroken chains of corporations connected through stock ownership with the
Company, if the Company directly or indirectly through one or more such chains
owns stock possessing more than 50 percent of the total combined voting power of
all classes of stock and more than 50 percent of each class of non-voting stock
of such corporation.
ARTICLE 9
GENERAL PROVISIONS
     9.1 Amendment and Termination. The Board may amend the Plan in whole or in
part from time to time, and may terminate it at any time, without prior notice
to any interested party, provided, however, that the Plan may not be amended in
a manner that would cause the Plan to fail to comply with Section 409A. The
Board may delegate its amendment power to such

10



--------------------------------------------------------------------------------



 



individual or individuals as it deems appropriate in its sole discretion. The
foregoing sentence to the contrary notwithstanding, for a period of two years
and one day following a Change in Control, neither the Board nor the Committee
may amend the Plan in a manner that is detrimental to the rights of any
participant of the Plan without his written consent. No amendment or termination
shall deprive any participant, former participant, beneficiary or legal
representatives of a former participant of any right under the Plan as such
right exists at the time of such amendment or termination, nor increase the
obligations of any company that is or has been a Participating Company without
its consent.
     9.2 No Right to Employment. Nothing in the Plan shall be construed as
giving any person employed by a company which is or has been a Participating
Company the right to be retained in the employ of such company or any right to
any payment whatsoever, except to the extent provided by the Plan. Each such
company shall have the right to dismiss any employee at any time with or without
cause and without liability for the effect which such dismissal might have upon
him as a participant under the Plan.
     9.3 Other Benefits. The Plan shall not be deemed a substitute for any other
employee benefit or compensation plans or arrangements that may now or hereafter
be provided for employees. The Plan shall not preclude any group, division,
subsidiary or affiliate of the Company, whether or not a Participating Company,
from continuing or adopting one or more separate or additional such plans or
arrangements for all or a defined class of the employees of such group,
division, subsidiary or affiliate. Any payment under any such plan or
arrangement may be made independently of the Plan.
     9.4 Consent to Actions Taken. By accepting any benefits under the Plan,
each participant, each beneficiary and each person claiming under or through him
shall be conclusively bound by any action or decision taken or made, or to be
taken or to be made under the Plan, by the Company, the Board or the Committee.
     9.5 Interpretation. The masculine pronoun includes the feminine, the
singular the plural, and vice versa wherever appropriate.
     9.6 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of New York.
     9.7 Section 409A. It is intended that the benefits under the Plan comply
with the requirements of Section 409A of the Code and the Treasury Regulations
promulgated and other official guidance issued thereunder, and the Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent and the American Express Section 409A Compliance Policy, as amended
from time to time, and any successor policy thereto.
* * * * *

11